—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered on or about August 3, 1998, which denied petitioner landlord’s application to annul respondent Division of Housing and Community Renewal’s determination denying petitioner a major capital improvement rent increase for certain pointing, waterproofing, and roof replacement work, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s finding that the work in question was not done on a building-wide basis and did not inure to the benefit of all tenants, as required by Rent Stabilization Code (9 NYCRR) § 2522.4 (a) (2) (i) (c) in order to qualify as a major capital improvement, has ample support in the record, including tenant complaints of continuing leaks and water damage, the contractor’s statement that it worked on only a portion of the building, and the fact that additional pointing work was subsequently performed (see, Matter of Garden Bay Manor Assocs. v New York State Div. of Hous. & Community Renewal, 150 AD2d 378). Concur—Williams, J. P., Lerner, Rubin and Saxe, JJ.